Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to papers filed on May 25, 2021.  Claims 1-2 and 23-24 have been amended; claims 13-22 and 30-33, previously cancelled.  Claim 46 has been newly added.  Claim 34 has been withdrawn for the reason of record.  Accordingly, claims 1-12, 23-29, and 35-46 are under consideration on the merit.

Withdrawn Claim Rejections - 35 USC § 103
Rejection of claims 1-3, 6-11, 23-25, 27-29, 35-37, 39, and 41 under 35 U.S.C. 103 as obvious over Perry (US patent: US 8574638 Bl, issued November 5, 2013) and Kalbe (US patent application US 20040037864 Al, published February 26, 2004) is hereby withdrawn in view of amendments dated 05/25/20.

Double Patenting Rejections
The nonstatutory double patenting rejection of record is hereby withdrawn in view of amendments dated 05/25/20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
consisting of: a dehydrant capable of dehydrating a rodent that consumes it, a water-absorbent, hygromorphic carrier consists of one or more compounds selected from the group consisting of: carboxymethyl cellulose, cardboard, cellulose acetate, regenerated cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, and sodium carboxymethyl cellulose, and a flavoring that is also a binding agent.  However, Perry does not provide a direction to select the specific dehydrant, the carrier and flavoring agent as claimed.  Thus, Perry does not anticipate nor render obvious the rodenticide composition. In conclusion, the case is allowed for the reasons set forth in applicants arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claim 34 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 34, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/17/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

CONCLUSION
Claims 1, 23, 34, and 46 are allowed.  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617